UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO §240.13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO §240.13d-2(a) (Amendment No.1)1 Asta Funding, Inc. (Name of Issuer) Common Stock, $0.01 par value (Title of Class of Securities) (CUSIP Number) STEVE WOLOSKY, ESQ. OLSHAN FROME WOLOSKY LLP Park Avenue Tower 65 East 55th Street New York, New York 10022 (212) 451-2300 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) March 15, 2016 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box x. Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See §240.13d-7 for other parties to whom copies are to be sent. 1 The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP NO. 046220109 1 NAME OF REPORTING PERSON THE MANGROVE PARTNERS FUND, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHAREDVOTING POWER 9 SOLE DISPOSITIVE POWER - 0 - 10 SHAREDDISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 17.4% 14 TYPE OF REPORTING PERSON PN 2 CUSIP NO. 046220109 1 NAME OF REPORTING PERSON MANGROVE PARTNERS FUND (CAYMAN), LTD. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION CAYMAN ISLANDS NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHAREDVOTING POWER 9 SOLE DISPOSITIVE POWER - 0 - 10 SHAREDDISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 17.4% 14 TYPE OF REPORTING PERSON OO 3 CUSIP NO. 046220109 1 NAME OF REPORTING PERSON MANGROVE PARTNERS 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION CAYMAN ISLANDS NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHAREDVOTING POWER 9 SOLE DISPOSITIVE POWER - 0 - 10 SHAREDDISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 17.4% 14 TYPE OF REPORTING PERSON OO 4 CUSIP NO. 046220109 1 NAME OF REPORTING PERSON MANGROVE CAPITAL 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION CAYMAN ISLANDS NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHAREDVOTING POWER 9 SOLE DISPOSITIVE POWER - 0 - 10 SHAREDDISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 17.4% 14 TYPE OF REPORTING PERSON OO 5 CUSIP NO. 046220109 1 NAME OF REPORTING PERSON MPF INVESTCO 4, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER - 0 - 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON - 0 - 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0% 14 TYPE OF REPORTING PERSON OO 6 CUSIP NO. 046220109 1 NAME OF REPORTING PERSON NATHANIEL AUGUST 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHAREDVOTING POWER 9 SOLE DISPOSITIVE POWER - 0 - 10 SHAREDDISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 17.4% 14 TYPE OF REPORTING PERSON IN 7 CUSIP NO. 046220109 The following constitutes the Amendment No. 1 to the Schedule 13D filed by the undersigned (the “Amendment No. 1”).This Amendment No. 1 amends the Schedule 13D as specifically set forth herein. Item 2. Identity and Background. Item 2 is hereby amended and restated as follows: (a)This statement is filed by: (i) The Mangrove Partners Master Fund, Ltd., a Cayman Islands exempted company (“Mangrove Master Fund”), with respect to the Shares directly and beneficially owned by it; (ii) The Mangrove Partners Fund, L.P., a Delaware limited partnership (“Mangrove Fund”), as a controlling shareholder of Mangrove Master Fund; (iii) Mangrove Partners Fund (Cayman), Ltd., a Cayman Islands exempted company (“Mangrove Fund Cayman”), as a significant shareholder of Mangrove Master Fund; (iv) Mangrove Partners, a Cayman Islands exempted company, as the investment manager of each of Mangrove Master Fund, Mangrove Fund and Mangrove Fund Cayman; (v) Mangrove Capital, a Cayman Islands exempted company, as the general partner of Mangrove Fund; (vi) MPF InvestCo 4, LLC, a Delaware limited liability company (“MPF InvestCo 4”), as a wholly-owned subsidiary of Mangrove Master Fund; and (vii) Nathaniel August, as the director of each of Mangrove Partners and Mangrove Capital. Each of the foregoing is referred to as a “Reporting Person” and, collectively, as the “Reporting Persons.”Each Reporting Person is a party to that certain Joint Filing Agreement, as further described in Item 6.Accordingly, the Reporting Persons are hereby filing a joint Schedule 13D. Set forth on Schedule A annexed hereto (“Schedule A”) is the name and present principal business, occupation or employment and the name, principal business and address of any corporation or other organization in which such employment is conducted of the directors of Mangrove Master Fund and Mangrove Fund Cayman.Mr. August is the sole director of Mangrove Partners and Mangrove Capital.To the best of the Reporting Persons’ knowledge, except as otherwise set forth herein, none of the persons listed on Schedule A beneficially owns any securities of the Issuer or is a party to any contract, agreement or understanding required to be disclosed herein. (b)The address of the principal office of each of Mangrove Fund, Mangrove Partners, Mangrove Capital, MPF InvestCo 4, and Mr. August is 645 Madison Avenue, 14th Floor, New York, New York 10022.The address of the principal office of each of Mangrove Master Fund and Mangrove Fund Cayman is c/o Maples Corporate Services, Ltd., P.O. Box 309, Ugland House, South Church Street, George Town, Grand Cayman, Cayman Islands KY1-1104. 8 CUSIP NO. 046220109 (c)The principal business of Mangrove Master Fund is acquiring, holding and disposing of investment securities.The principal business of Mangrove Fund is investing in Mangrove Master Fund.The principal business of Mangrove Fund Cayman is investing in Mangrove Master Fund.The principal business of Mangrove Partners is serving as the investment manager of each of Mangrove Master Fund, Mangrove Fund and Mangrove Fund Cayman.The principal business of Mangrove Capital is serving as the general partner of Mangrove Fund.The principal business of MPF InvestCo 4 is to commence and consummate the Offer (as defined in Item 4 below) and to hold the Shares acquired pursuant thereto.The principal occupation of Mr. August is serving as a director of each of Mangrove Partners and Mangrove Capital. (d)No Reporting Person, nor any person listed on Schedule A, has, during the last five (5) years, been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors). (e)No Reporting Person, nor any person listed on Schedule A, has, during the last five (5) years, been party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. (f)Mr. August is a citizen of the United States of America. Item 4. Purpose of Transaction. Item 4 is hereby amended to add the following: On March 15, 2016, MPF InvestCo 4 and Mangrove Master Fund announced their intent to commence a cash tender offer for up to 3,000,000 shares of common stock of the Issuer at an offer price of $9.00 per Share, net to sellers in cash (the “Offer”). The Offer will not subject to any financing contingency or the Reporting Persons obtaining any representation on the Issuer’s Board of Directors.The Offer will include certain customary conditions, including that the Issuer does not declare or pay any dividends, establish a Shareholder Rights Plan or issue any additional shares of common stock. The Reporting Persons received an unsolicited call from the Issuer's Chief Executive Officer, Chief Financial Officer, and Senior Vice President (collectively, the “Management”) subsequent to the announcement of the intention to commence the Offer. The Issuer's Management sought to ascertain whether the Reporting Persons had an interest at the present time in selling their shares of common stock of the Issuer. The Reporting Persons have no present intent to sell their shares.Following the completion or termination of the intended Offer the Reporting Persons reserve the right, in accordance with law, to buy or sell common stock of the Issuer at any time, on such terms and conditions as they deem appropriate. The Reporting Persons intend to review their investment in the Issuer on a continuing basis and engage in discussions with Management and the Board of Directors of the Issuer concerning the Issuer’s business, operations, future plans,Board composition, strategic options, executive compensation, related party transactions, capital allocation, capital structure, investment activity, Board compensation, executive compensation, internal controls, tax matters, investor communications, and financial reporting. 9 CUSIP NO. 046220109 Item 5. Interest in Securities of the Issuer. The aggregate percentage of Shares reported owned by each person named herein is based upon 12,097,077 Shares outstanding, as of February 5, 2016, which is the total number of Shares outstanding as reported in the Issuer’s Form 10-Q filed with the Securities and Exchange Commission on February 9, 2016. A. Mangrove Master Fund (a) As of the close of business on the date hereof, Mangrove Master Fund directly owned 2,102,427Shares. Percentage: Approximately 17.4% (b) 1. Sole power to vote or direct vote: 0 2. Shared power to vote or direct vote: 2,102,427 3. Sole power to dispose or direct the disposition: 0 4. Shared power to dispose or direct the disposition: 2,102,427 (c) The transactions in the Shares by Mangrove Master Fund during the past sixty (60) days are set forth in Schedule B annexedheretoand are incorporated herein by reference. B. Mangrove Fund (a) As of the close of business on the date hereof, Mangrove Fund, as a controlling shareholder of Mangrove Master Fund, may be deemed to beneficially own the 2,102,427 Shares directly owned by Mangrove Master Fund. Percentage: Approximately 17.4% (b) 1. Sole power to vote or direct vote: 0 2. Shared power to vote or direct vote: 2,102,427 3. Sole power to dispose or direct the disposition: 0 4. Shared power to dispose or direct the disposition: 2,102,427 (c) Mangrove Fund has not entered into any transactions in the Shares during the past sixty (60) days. 10 CUSIP NO. 046220109 C. Mangrove Fund Cayman (a) As of the close of business on the date hereof, Mangrove Fund Cayman, as a significant shareholder of Mangrove Master Fund, may be deemed to beneficially own the 2,102,427 Shares directly owned by Mangrove Master Fund. Percentage: Approximately 17.4% (b) 1. Sole power to vote or direct vote: 0 2. Shared power to vote or direct vote: 2,102,427 3. Sole power to dispose or direct the disposition: 0 4. Shared power to dispose or direct the disposition: 2,102,427 (c) Mangrove Fund Cayman has not entered into any transactions in the Shares during the past sixty (60) days. D. Mangrove Partners (a) As of the close of business on the date hereof, Mangrove Partners, as the investment manager of each of Mangrove Master Fund, Mangrove Fund and Mangrove Fund Cayman, may be deemed to beneficially own the 2,102,427 Shares directly owned by Mangrove Master Fund. Percentage: Approximately 17.4% (b) 1. Sole power to vote or direct vote: 0 2. Shared power to vote or direct vote: 2,102,427 3. Sole power to dispose or direct the disposition: 0 4. Shared power to dispose or direct the disposition: 2,102,427 (c) Mangrove Partners has not entered into any transactions in the Shares during the past sixty (60) days. E. Mangrove Capital (a) As of the close of business on the date hereof, Mangrove Capital, as the general partner of Mangrove Fund, may be deemed to beneficially own the 2,102,427 Shares directly owned by Mangrove Master Fund. Percentage: Approximately 17.4% (b) 1. Sole power to vote or direct vote: 0 2. Shared power to vote or direct vote: 2,102,427 3. Sole power to dispose or direct the disposition: 0 4. Shared power to dispose or direct the disposition: 2,102,427 (c) Mangrove Capital has not entered into any transactions in the Shares during the past sixty (60) days. 11 CUSIP NO. 046220109 F. MPF InvestCo 4 (a) As of the close of business on the date hereof, MPF InvestCo 4 directly owned 0Shares. Percentage: Approximately 0.00% (b) 1. Sole power to vote or direct vote: 0 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 0 4. Shared power to dispose or direct the disposition: 0 (c) MPF InvestCo 4 has not entered into any transactions in the Shares during the past sixty (60) days. G. Nathaniel August (a) As of the close of business on the date hereof, Mr. August did not directly own any Shares. As a director of each of Mangrove Partners and Mangrove Capital, Mr. August may be deemed to beneficially own the 2,102,427 Shares directly owned by Mangrove Master Fund. Percentage: Approximately 17.4% (b) 1. Sole power to vote or direct vote: 0 2. Shared power to vote or direct vote: 2,102,427 3. Sole power to dispose or direct the disposition: 0 4. Shared power to dispose or direct the disposition: 2,102,427 (c) Mr. August has not entered into any transactions in the Shares during the past sixty (60) days. As of the close of business on the date hereof, the Reporting Persons collectively beneficially owned an aggregate of 2,102,427 Shares, constituting approximately 17.4% of the Shares outstanding. Each of the Reporting Persons, as a member of a “group” with the other Reporting Persons for purposes of Rule 13d-5(b)(1) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), may be deemed to beneficially own the securities of the Issuer owned by the other Reporting Persons.The filing of this Amendment No. 1 shall not be deemed an admission that the Reporting Persons are, for purposes of Section 13(d) of the Exchange Act, the beneficial owners of any securities of the Issuer he or it does not directly own.Each of the Reporting Persons specifically disclaims beneficial ownership of the securities of the Issuer reported herein that he or it does not directly own. (d) No person other than the Reporting Persons is known to have the right to receive, or the power to direct the receipt of dividends from, or proceeds from the sale of, the Shares. (e) Not applicable. 12 CUSIP NO. 046220109 Item 6. Contracts, Arrangements, Understandings or Relationships With Respect to Securities of the Issuer. On March 17, 2016, the Reporting Persons entered into a Joint Filing Agreement pursuant to which the Reporting Persons agreed to the joint filing on behalf of each of them of statements on Schedule 13D with respect to the securities of the Issuer to the extent required by applicable law.The Joint Filing Agreement is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item 7. Material to be Filed as Exhibits. Joint Filing Agreement, dated March 17, 2016, by and among the Reporting Persons. Press Release of Mangrove Partners, dated March 15, 2016. 13 CUSIP NO. 046220109 SIGNATURES After reasonable inquiry and to the best of his knowledge and belief, each of the undersigned certifies that the information set forth in this statement is true, complete and correct. Dated:March 17, 2016 MPF INVESTCO 4, LLC By:
